                                                                    Case 2:19-cv-00573-JCM-DJA Document 35 Filed 01/14/20 Page 1 of 3


                                                                1   Marquis Aurbach Coffing
                                                                    Craig R. Anderson, Esq.
                                                                2   Nevada Bar No. 6882
                                                                    Jackie V. Nichols, Esq.
                                                                3   Nevada Bar No. 14246
                                                                    10001 Park Run Drive
                                                                4   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                5   Facsimile: (702) 382-5816
                                                                    canderson@maclaw.com
                                                                6   jnichols@maclaw.com
                                                                      Attorneys for Defendant Officer D. Jappe
                                                                7
                                                                                                 UNITED STATES DISTRICT COURT
                                                                8
                                                                                                         DISTRICT OF NEVADA
                                                                9
                                                                    TACCARA BROOKS, individually, and as                 Case Number: 2:19-cv-00573-JCM-DJA
                                                               10   (Proposed) Special Administratrix of the
                                                                    Estate of Anthony Garrett,
                                                               11                                                          STIPULATION AND ORDER FOR
                                                                                                   Plaintiffs,              DISMISSAL WITH PREJUDICE
MARQUIS AURBACH COFFING




                                                               12
                                                                           vs.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                                                    LAS VEGAS METROPOLITAN POLICE
                                Las Vegas, Nevada 89145




                                                               14   DEPARTMENT; OFFICER D. JAPPE,
                                  10001 Park Run Drive




                                                                    individually and in his official capacity;
                                                               15   OFFICER J. BERTUCCINI, individually and
                                                                    in his official capacity; SGT. ANDREW
                                                               16   PENNUCCI, individually and in his official
                                                                    capacity; OFFICER ERNEST MORGAN,
                                                               17   individually and in his official capacity; LT.
                                                                    T. MELTON, individually and in his official
                                                               18   capacity; DETECTIVE CEASER SEDANO,
                                                                    individually and in his official capacity;
                                                               19   OFFICER JASON ROSE, individually and in
                                                                    his official capacity; LT. JOSHUA
                                                               20   MARTINEZ, individually and in his official
                                                                    capacity; OFFICER MICHAEL SANTOYO,
                                                               21   individually and in his official capacity; DOE
                                                                    OFFICERS I through X; and ROES XI
                                                               22   through XX, inclusive,

                                                               23                                  Defendants.

                                                               24          IT IS HEREBY STIPULATED, by and between Defendant Officer D. Jappe, by and
                                                               25   through his attorneys of record, the law firm of Marquis Aurbach Coffing; and Plaintiffs Taccara
                                                               26   Brooks, individually, and as (Proposed) Special Administratrix of the Estate of Anthony Garrett,
                                                               27   by and through their attorney of record, with the law firm of E. Brent Bryson, Ltd.; (collectively
                                                               28   “the Parties”), that the parties agree as follows:
                                                                                                             Page 1 of 3
                                                                                                                                                  MAC:14687-195 3945357_1
                                                                    Case 2:19-cv-00573-JCM-DJA Document 35 Filed 01/14/20 Page 2 of 3


                                                                1          1.      All of Plaintiffs Taccara Brooks, individually, and as (Proposed) Special

                                                                2   Administratrix of the Estate of Anthony Garrett claims against Defendant Officer D. Jappe are

                                                                3   dismissed with prejudice; and

                                                                4          2.      Each party will bear its own attorney fees and costs.

                                                                5   Dated this 14th day of January, 2020.             Dated this 14th day of January, 2020.

                                                                6   MARQUIS AURBACH COFFING                           E. BRENT BRYSON, LTD.
                                                                7

                                                                8   By: /s/ Jackie V. Nichols                         By:    /s/ E. Brent Bryson
                                                                        Craig R. Anderson, Esq.                             E. Brent Bryson, Esq.
                                                                9       Nevada Bar No. 6882                                 Nevada Bar No. 4933
                                                                        Jackie V. Nichols, Esq.                             7730 W. Sahara Ave., Suite 109
                                                               10       Nevada Bar No. 14246                                Las Vegas, Nevada 89117
                                                                        10001 Park Run Drive                                Attorney for Plaintiffs
                                                               11       Attorneys for Defendant Officer D.
                                                                        Jappe
MARQUIS AURBACH COFFING




                                                               12   ///
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                                ORDER
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                                           IT IS SO ORDERED that Plaintiffs’ claims against Defendant D. Jappe are dismissed
                                                               15   with prejudice with each party to bear their own costs and fees.
                                                               16                January   21,of2020.
                                                                           Dated this ___ day    January, 2020.
                                                               17

                                                               18

                                                               19
                                                               20                                                 UNITED STATES DISTRICT COURT JUDGE

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27

                                                               28
                                                                                                             Page 2 of 3
                                                                                                                                                  MAC:14687-195 3945357_1
                                                                    Case 2:19-cv-00573-JCM-DJA Document 35 Filed 01/14/20 Page 3 of 3


                                                                1                                   CERTIFICATE OF SERVICE

                                                                2          I hereby certify that I electronically filed the foregoing STIPULATION AND ORDER

                                                                3   FOR DISMISSAL WITH PREJUDICE with the Clerk of the Court for the United States

                                                                4   District Court by using the court’s CM/ECF system on the 14th day of January, 2020.

                                                                5          [SI    I further certify that all participants in the case are registered CM/ECF users and

                                                                6   that service will be accomplished by the CM/ECF system.

                                                                7                                             E. Brent Bryson, Esq.
                                                                                                              E. Brent Bryson, Ltd.
                                                                8                                            ebbesqltd@yahoo.com
                                                                                                             Attorney for Plaintiffs
                                                                9

                                                               10          El     I further certify that some of the participants in the case are not registered

                                                               11   CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid, or
MARQUIS AURBACH COFFING




                                                               12   have dispatched it to a third party commercial carrier for delivery within 3 calendar days to the
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13   following non-CM/ECF participants: n/a
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                               15
                                                                                                                /s/ Krista Busch
                                                               16                                               An employee of Marquis Aurbach Coffing

                                                               17

                                                               18

                                                               19
                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27

                                                               28
                                                                                                           Page 3 of 3
                                                                                                                                                 MAC:14687-195 3945357_1
